Title: To George Washington from the Gloucester Committee of Safety, 7 September 1775
From: Gloucester Committee of Safety
To: Washington, George



Glocester [Mass.] September 7, 1775
May it please your Excellency

We the Committee of Safety for the town of Glocester beg leave to acquaint your Excellency that Capt. Broughton of the armed schooner Hannah has this day brought into our harbour a ship he has retaken, and has committed the care of Vessel & Cargo & Prisioners to us according to the letter from him to your Excellency—we beg leave further to say that as the Captain of the ship seems very desireous to go back to Portsmouth after his Vessels papers which he says the officers of the Kings ship Lively (who first took him) has taken from him Conserning the ships Clearance gives us a good deal of Jelousey that his proceedings has not been according to the good regulations of the united Counsels of the Colonies—and are afriad if he goes back he may give or that the Enemie by his means may have notice where his ship &c. is, and we in this town be very much expossed to some Violent attack from the Kings ships.
we now send your Excellency the Prisoners Capt. Broughton delivered to us under the Conduct of Capt. John Lane.
We wait your Excellencys further orders & are Your Excellencys Most Obedient Humble Servents

per order of the Committee
Winthrop Sargent Chairman


P.S. we understand that Capt. Flag of the Captur’d Ship has purchased Some Quantity of Fish at Isle Shoales after his Vessel was clear’d unbeknown to the owner.

